Citation Nr: 0005975	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  97-24 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
chronic acquired testicular disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
chronic acquired variously diagnosed lung disorder.  

3.  Entitlement to a rating in excess of 40 percent for 
peripheral neuropathy of the left lower extremity with scar 
and foot drop.  

4.  Entitlement to a rating in excess of 30 percent for 
arteriosclerotic heart disease with hypertension.  

5.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  

6.  Entitlement to an initial compensable evaluation for 
beriberi.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1939 to 
August 1962.  He was a Prisoner of War (POW) of the Japanese 
government during World War II.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The RO granted service connection for tinnitus 
with assignment of a 10 percent evaluation, peripheral 
neuropathy of the right lower extremity with assignment of a 
10 percent evaluation, dermatitis of the feet with assignment 
of a noncompensable evaluation, and for beriberi with 
assignment of a noncompensable evaluation, all effective 
August 4, 1994.  

The RO also denied service connection for a chronic acquired 
back disorder and for a chronic acquired liver disorder as 
secondary to service-connected beriberi.  The RO found that 
new and material evidence had not been submitted to reopen 
the claims of entitlement to service connection for chronic 
acquired testicular and lung disorders.  

The RO denied the claims of entitlement to increased ratings 
for bilateral hearing loss, arteriosclerotic heart disease 
with hypertension, and for anxiety reaction.  The RO granted 
an increased evaluation of 20 percent for peripheral 
neuropathy of the left lower extremity effective August 4, 
1994.  The veteran perfected appeals with the initial 
disability evaluations assigned for the service-connected 
beriberi and dermatitis of the feet, and also for the denials 
of service connection for chronic acquired lung, back, and 
testicular disorders.  The veteran also perfected appeals 
with the disability evaluations for peripheral neuropathy of 
the left lower extremity, bilateral hearing loss and 
arteriosclerotic heart disease with hypertension.  

During the February 1998 local RO hearing the veteran dropped 
the claims of entitlement to service connection for a chronic 
acquired liver disorder as secondary to service-connected 
beriberi, and a compensable evaluation for dermatitis of the 
feet.  These issues are no longer in appellate status.  

In July 1998 the hearing officer granted service connection 
for degenerative disk disease of the spine with assignment of 
a 40 percent evaluation.  The veteran has not disagreed with 
the initial disability evaluation assigned for his 
degenerative disk disease of the spine.  The issue is no 
longer in appellate status.  

The hearing officer also granted an increased evaluation of 
40 percent for peripheral neuropathy of the left lower 
extremity with scar along with special monthly compensation 
for loss of use of the left foot effective August 4, 1994.  
While the 40 percent rating is the schedular maximum for 
peripheral neuropathy under Diagnostic Code 8521, the veteran 
could potentially be assigned an extraschedular rating in 
excess of that amount.  The appellant is generally presumed 
to be seeking the maximum benefit available by law, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit available is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  The veteran has not expressed 
satisfaction with the rating assigned for his peripheral 
neuropathy of the left lower extremity with scar.  The issue 
remains in appellate status.  

The issue of entitlement to a rating in excess of 30 percent 
for arteriosclerotic heart disease with hypertension, and an 
initial compensable evaluation for beriberi are addressed in 
the remand portion of this decision.  


FINDINGS OF FACT

1.  The RO denied service connection for a chronic acquired 
testicular disorder when it issued an unappealed rating 
decision in April 1963.  

2.  The evidence submitted since the April 1963 rating 
decision bears directly and substantially upon the issue and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  The claim of entitlement to service connection for a 
chronic acquired testicular disorder is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  

4.  The RO affirmed the prior denial of service connection 
for a chronic acquired variously diagnosed lung disorder when 
it issued an unappealed rating decision in May 1992.  

5.  The evidence submitted since the May 1992 rating decision 
does not bear directly and substantially upon the issue of 
entitlement to service connection for a chronic acquired 
variously diagnosed lung disorder, and by itself or in 
connection with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  

6.  The March 1998 VA audiological examination disclosed that 
the veteran has Level III hearing loss in the left ear, 
manifested by an average pure tone decibel loss of 63 
decibels with 84 percent discrimination ability, and Level II 
hearing loss in the right ear, manifested by an average pure 
tone decibel loss of 61 decibels with 92 percent 
discrimination ability.  


7.  Peripheral neuropathy of the left lower extremity with 
scar and foot drop is productive of complete paralysis.


CONCLUSIONS OF LAW

1.  Evidence submitted since the April 1963 rating decision 
wherein the RO denied the claim of entitlement to service 
connection for a chronic acquired testicular disorder is new 
and material, and the veteran's claim for that benefit has 
been reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).

2.  The claim for service connection for a chronic acquired 
testicular disorder is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  Evidence submitted since the May 1992 rating decision 
wherein the RO affirmed the prior denial of service 
connection for a variously diagnosed chronic acquired lung 
disorder is not new and material, and the veteran's claim for 
that benefit has not been reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103.  

4.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, 4.87a, 
Diagnostic Code 6100 (effective prior to June 10, 1999); 
38 C.F.R. §§ 4.85, 4.86, 4.87; Diagnostic Code 6100; 64 Fed. 
Reg. 25202-25210 (May 11, 1999) (effective June 10, 1999).

5.  The criteria for an evaluation in excess of 40 percent 
for peripheral neuropathy of the left lower extremity with 
scar and foot drop have not been met.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.124a 
Diagnostic Code 8521 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria for Reopening Previously Denied Claims

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.  (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  




Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court")" 
erred in adopting the test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Hodge v. West, 155 
F.3d 1356  (Fed. Cir. 1998).  


In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999);  Winters v. West, 12 
Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  

The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins,  12 Vet. 
App. 209 (1999) and Winters v. West, 12 Vet. App. 203 (1999).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102, 4.3 
(1999).


I.  Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for a 
chronic acquired testicular disorder.  

Factual Background

The evidence which was of record at the time of the April 
1963 rating decision wherein the RO denied service connection 
for a chronic acquired testicular disorder is set out below.




The service medical records reveal that on a Report of 
Medical Examination dated in February 1952, it was noted that 
the veteran had mumps in childhood and again while a POW in 
1944.  It was reported the mumps receded spontaneously 
without orchitis, complications or sequelae.

On a Report of Medical History completed by the veteran in 
November 1955, he denied in pertinent part, having a tumor, 
growth or cyst.  On a Report of Medical History completed by 
the veteran in January 1962, he noted in pertinent part, that 
he had had a tumor, growth or cyst in the past.  He also 
reported he had had a testicular strain while a POW of the 
Japanese from 1942 to 1945.  On the Report of Medical History 
portion of the June 1962 retirement examination, the veteran 
noted in pertinent part that he had had a tumor, growth or 
cyst in the past.  He also reported he had had a testicular 
strain while a POW of the Japanese from 1942 to 1945.

On a statement submitted in December 1962, the veteran 
reported he had been treated for a testicle strain from 
December 1943 to June 1945.  He reported that the strain was 
originally treated by draining with a syringe.  

The report of a March 1963 VA examination has been associated 
with the claims files.  No pertinent complaints or 
abnormalities were noted.

The RO denied service connection for residuals of a 
testicular condition in April 1963.  It was noted that the 
disorder was not present at the time of the VA examination.  
The veteran was informed of the denial and of his procedural 
and appellate rights via correspondence dated in April 1963.  
He did not appeal the decision which became final in April 
1964.  

The evidence added to the record subsequent to the April 1963 
rating decision wherein service connection was denied for a 
chronic acquired testicular disorder is set out below.




VA outpatient treatment records have been associated with the 
claims files.  Rule out hydrocele/spermatocele was an 
assessment made in December 1993.  In February 1994 it was 
noted the veteran had a history of testicular/scrotal 
swelling.  

An ultrasound conducted in January 1994 revealed a cystic 
lesion on the dorsal aspect of the right testicle.  An 
impression of right hydrocele was included on a June 1996 
clinical record.  A July 1997 treatment record included a 
physical finding of large right hydrocele.  

Affidavits dated in October 1959 were associated with the 
claims files sometime in 1997.  The affiants attested to the 
fact that they had been POW's with the veteran during World 
War II and that the veteran had had swollen testicles while 
being held as a POW.  

On a statement dated in May 1997, the veteran reported that 
he was informed by a VA urologist that he had a large sac 
within his scrotum.  The veteran further reported he was 
informed by the VA physician that his right testicle was 
injured while on active duty when a doctor inserted a needle 
in his testicle in 1945.  

The transcript of a February 1998 local RO hearing is of 
record.  The veteran testified he had had trouble with his 
testicle ever since 1944.  He testified that after exposure 
to radiation, his testicle increased in size.  He reported 
that in 1988, it was the size of a baseball.  After receiving 
chemotherapy, the testicle was reduced in size.  

The veteran testified that all the medical care he received 
for his testicular disorder had been from VA.  He reported he 
strained his testicle in 1944 while being held as a POW.  He 
alleged that his testicle swelled as a result of beriberi.  
He had been receiving treatment for prostate cancer.  He 
testified a Loma Linda urologist "years back" informed him 
that his testicle was injured when a syringe was inserted in 
a prison camp in 1944.  He reported he had had mumps while a 
POW.  He testified that prior to active duty he did not have 
any problems with his testicles.  


Analysis

Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
chronic acquired testicular disorder.

The veteran seeks to reopen his claim of entitlement to 
service connection for a chronic acquired testicular disorder 
which was denied by the RO in April 1963.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a testicular disorder.  VA outpatient 
treatment records associated with the claims file subsequent 
to the April 1963 rating decision include diagnoses of 
hydroceles.  The veteran's claim was denied in April 1963 
because there was no current evidence of a testicular 
disorder at the time of the rating decision.  The VA 
outpatient treatment records provide competent evidence that 
the veteran currently has a testicular disorder.  This 
evidence is both new and material to the veteran's claim.  

The veteran has submitted additional evidence which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  

Whether the claim of entitlement to 
service connection for a testicular 
disorder is well-grounded.  

The Board finds the claim of entitlement to service 
connection for a testicular disorder is not well-grounded.  
As reported above, evidence has been associated with the 
claims files demonstrating that the veteran currently has a 
testicular disorder.  Additionally, the veteran has testified 
that he injured his testicle during active duty while being 
held as a POW.  In determining whether a claim is well 
grounded, the claimant's evidentiary assertions are presumed 
true unless inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  

The Board finds the veteran is competent to report that he 
injured his testicle while he was a POW and this evidentiary 
assertion is not inherently incredible.  Thus there is 
currently of record a current diagnosis of a testicular 
disorder and allegations of an in-service injury which are 
presumed true for the basis of determining if the claim is 
well grounded.  The veteran's claim must still be denied, 
however, as there is no competent evidence of record linking 
the current testicular disorder to the in-service injury.  

The veteran testified at the February 1998 RO hearing that he 
was informed by a VA urologist that his testicular disorder 
was the result of treatment he received while being held as a 
POW.  The veteran, however, is a layman.  There is no 
evidence of record showing that he received specialized 
medical training and he has not alleged receipt of any such 
training.  It is pointed out that a lay person's statement 
about what a physician told him or her, cannot constitute 
medical evidence of etiology or nexus that is generally 
necessary in order for a claim to be well grounded.  

The connection between what a physician said and the layman's 
account of what the physician purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet. App. 77 
(1995).

The Board notes the veteran also testified that he had 
experienced continuous problems with his testicle since 1944.  
The Court has held in Savage v. Gober, 10 Vet. App. 488 
(1997), that the "continuity of symptomatology" provision 
of 38 C.F.R. § 3.303(b) may obviate the need for medical 
evidence of a nexus between present disability and service.  
See Savage, 10 Vet. App. at 497.  The only proviso is that 
there be medical evidence on file demonstrating a 
relationship between the veteran's current disability and his 
post-service symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.  In 
the current case, no competent evidence of record has been 
submitted linking the symptomatology reported by the veteran 
to a current testicle disorder and such a relationship is not 
one as to which a lay person's observation is competent.  

The only evidence of record which links a current testicular 
disorder to active duty is the veteran's own allegations and 
testimony.  However, as reported above, the veteran is found 
to be a lay person.  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The veteran's assertions as to the etiology of 
his current testicular disorder are without any probative 
value.  

As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the 
Elkins, test, VA must first determine whether the veteran has 
submitted new and material evidence under § 3.156 to reopen 
the claim; and if so, VA must determine whether the claim is 
well grounded based upon a review of all the evidence of 
record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203, 206 (1999); Elkins v. West, 12 
Vet. App. 209, 218-19 (1999).

As a well grounded claim of entitlement to service connection 
for a testicular disorder has not been submitted, the second 
element of the Elkins test has not been met.  Accordingly, 
the Board's analysis must end here.  Butler, 9 Vet. App. at 
171.


II.  Whether new and material evidence 
has been submitted to reopen the claim of 
entitlement to service connection for a 
chronic acquired variously diagnosed lung 
disorder.  

Factual Background

The evidence which was of record at the time of the May 1992 
rating decision wherein the RO affirmed the denial of service 
connection for a chronic acquired lung disorder is set out 
below.

Review of the service medical records reveals possible 
tuberculosis was noted on a report of physical examination 
conducted in February 1946.  On a report of medical 
examination conducted in May 1949, it was noted the veteran 
had been a POW for more than three years and incurred 
numerous avitaminotic diseases.  At the time of the 
examination, it was found that the veteran was "perfectly 
normal" without any indication of the presence of chronic 
infectious diseases.  

On a report of medical examination dated in July 1951, it was 
noted the veteran had pneumonia and pleurisy with shortness 
of breath, pain in the chest and chronic cough while being 
held as a POW in 1944.  A spot on the lung was reported in 
1944 but subsequent X-rays had all been negative.  

A treatment record dated in January 1952 included a notation 
that the veteran had an upper respiratory infection for 10 
days to two weeks.  In December 1952 the veteran complained 
of a chronic cough which had been present for one month.  On 
a Report of Medical Examination dated in February 1952, it 
was noted that he had hemoptysis in 1942 which was 
accompanied by a cough, shortness of breath and weakness.  An 
X-ray conducted while a POW showed a spot on the lung.  

It was also reported that the veteran had had pneumonia in 
1945 while a POW.  He had not had hemoptysis since 1942.  A 
February 1952 chest X-ray was interpreted as normal.  

On a Report of Medical History completed by the veteran in 
November 1955, he noted in pertinent part, that he had had 
whooping cough, chronic or frequent colds, shortness of 
breath and chronic cough.  He also reported he had been 
treated for pneumonia between 1955 and 1957.  

The veteran complained of a chronic cough in April and May of 
1956 and was treated for pneumonia of the right middle lobe 
in May 1956.  A November 1958 chest X-ray was interpreted as 
normal.  In January 1959, he was treated for acute 
bronchitis.  In April 1959, he sought treatment for coughing 
and tightening in the chest which had been present for 
several days.  The impression was viral pharyngitis.  A 
December 1960 clinical record included an impression of mild 
bronchitis.  

On a Report of Medical History completed by the veteran in 
January 1962, he noted in pertinent part, that he had had 
whooping cough, chronic or severe colds, suspected 
tuberculosis, shortness of breath and chronic cough.  He also 
reported he had been treated for pneumonia between 1955 and 
1957.  On the Report of Medical History portion of the June 
1962 retirement examination, he noted in pertinent part that 
he had had whooping cough, chronic or frequent colds, 
tuberculosis, shortness of breath, and chronic cough.  He 
also reported he had been treated for pneumonia between 1955 
and 1957.  A chest X-ray was interpreted as normal.  
Suspected tuberculosis while the veteran was a POW was 
included as an assessment.  

On a statement submitted in December 1962, the veteran 
reported he had been treated as a result of coughing up blood 
from April 1942 to May 1942.  From December 1943 to September 
1945 he reported he was treated for "lung trouble."  He 
reported he was treated for lung problems from February 1955 
to August 1957.  

The report of a March 1963 VA examination has been associated 
with the claims files.  No pertinent complaints or 
abnormalities were noted.  

The RO denied service connection for a chronic lung condition 
in April 1963.  It was noted that no lung disorder was not 
present at the time of the VA examination.  The veteran was 
informed of the denial and of his procedural and appellate 
rights via correspondence dated in April 1963.  The veteran 
did not appeal the decision which became final in April 1964.  

In December 1972, the veteran complained of chest pain and 
shortness of breath.  He reported that the last time he 
coughed up blood was in 1942.  The pertinent impression was 
questionable heart disease with recurrent bouts of chest pain 
and questionable shortness of breath.  

The veteran was hospitalized at a VA facility in March 1992.  
The pertinent diagnosis was oxygen dependent chronic 
obstructive pulmonary disease and chronic bronchitis.  

VA outpatient treatment records have been associated with the 
claims files.  In February 1992, it was noted the veteran was 
oxygen dependent and had possible restrictive airway disease.  
It was also noted he had a history of coal dust exposure and 
had a chronic daily cough.

The RO denied service connection for chronic obstructive 
pulmonary disease in May 1992.  It was noted at that time 
that chronic obstructive pulmonary disease was not a 
consequence of the veteran's POW experience.  He was informed 
of the denial of service connection and of his procedural and 
appellate rights via correspondence dated in May 1992.  He 
did not appeal the decision which became final in May 1993.  

The evidence added to the record subsequent to the May 1992 
rating decision wherein the RO denied service connection for 
chronic obstructive pulmonary disease is set out below.  

The veteran submitted copies of annotations he made on a 
bible while being kept as a POW.  It was noted he had lung 
trouble and had coughed up blood.  

The veteran submitted a copy of a letter dated in May 1956 
which he appeared to have written to his parents while in the 
service.  He wrote in the letter that his lungs bothered him.  
He wrote that a doctor first thought the disorder was 
tuberculosis but later decided he had some type of infection.  
The veteran opined that he had "lung fungus."  

VA outpatient treatment records have been associated with the 
claims files.  Pneumonia was assessed in February 1983.  
Questionable chronic obstructive pulmonary disease was 
included as an assessment in June 1983.  It was noted that 
pulmonary function testing was within normal limits at that 
time.  A February 1985 chest X-ray was interpreted as 
revealing subsegmental atelectasis versus infiltrate at the 
right lung base.  A chest X-ray conducted in August 1990 was 
interpreted as revealing no acute cardiopulmonary disease.  

A January 1991 chest X-ray revealed old granulomatous disease 
which was opined to be normal for the veteran's age.  In June 
1992 it was noted he complained of a chronic cough which had 
been present for 21/2 years.  The impression was chronic cough 
most likely secondary to gastroesophageal reflux and also 
possibly secondary to captopril.  There was no evidence of 
asthma or sinus disease.  An upper respiratory infection was 
diagnosed in February 1993.  Acute bronchitis was noted in 
September 1993.  He was treated for acute bronchitis in 
January 1996.  In June 1996, he reported he spit up blood for 
the first time.  The assessment was history of hemoptysis.  
In October 1996, a breathing related sleep disorder was 
included as an assessment.  

Resolved bronchitis was noted in January 1997.  In June 1997 
it was reported the veteran had heart failure secondary to 
beriberi which resulted in exertional shortness of breath and 
orthopnea and cough.  A chest X-ray taken in October 1997 
revealed probable resolving left lower lobe pneumonia.  

Private treatment records have been associated with the 
claims files.  In September 1990, it was noted the veteran 
had a history of chronic obstructive pulmonary disease.  The 
pertinent assessment at that time was chronic obstructive 
pulmonary disease.  An assessment of early cancer versus 
pulmonary infection was made in January 1991.  A separate 
treatment record dated in January 1991 included an assessment 
of chronic bronchitis.  He was treated for bronchitis in 
December 1992 and probable bronchitis in January 1993.  In 
August 1993, it was noted the veteran reported he had 
pulmonary problems due to working in mine ships.  The 
pertinent impression was acute and chronic bronchitis.  

The report of a February 1996 VA diseases of the heart 
examination is of record.  It was noted the veteran had a 
history of chronic bronchitis.  The examiner noted that most 
of the veteran's problems appeared to be related to his 
chronic bronchitis and the neurological sequelae of his 
experiences as a POW.  

Affidavits dated in October 1959 were associated with the 
claims files sometime in 1997.  The affiants attested to the 
fact that they had been POW's with the veteran during World 
War II and that the veteran had had pneumonia and a bad cough 
during that time.  

The transcript of a February 1998 local RO hearing is of 
record.  The veteran's representative reported the veteran 
did not have any physical evidence to submit at that time 
pertaining to his claimed lung disorder.  The veteran 
testified he had had problems with his lungs for many years.  

Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for a chronic variously diagnosed lung 
disorder which was last denied in May 1992.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

Initially, the Board notes the RO denied service connection 
for a chronic lung disorder in April 1963.  In May 1992, the 
RO denied service connection for chronic obstructive 
pulmonary disease.  The Board finds the May 1992 rating 
decision is not a new claim but an attempt to reopen the 
veteran's original claim for service connection for a chronic 
variously diagnosed lung disorder which was denied in April 
1963.  The veteran's contentions are shown to have remained 
the same throughout the claims files.  He essentially alleges 
he has a chronic lung disorder which was due to active duty.  
Thus the Board will determine whether new and material 
evidence has been submitted since the May 1992 rating 
decision which denied service connection for chronic 
obstructive pulmonary disease.  

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a chronic variously diagnosed lung disorder.  
The claim was last denied in May 1992 as there was no 
evidence linking chronic obstructive pulmonary disease to the 
veteran's POW experiences.  The veteran has not submitted any 
competent evidence linking chronic obstructive pulmonary 
disease or any lung disorder to active duty.  

The letter the veteran wrote to his parents while on active 
duty is new but not material.  The veteran wrote in the 
letter that a doctor thought he had tuberculosis or a lung 
infection and the veteran opined he had lung fungus.  The 
veteran is a layman.  It is pointed out that a lay person's 
statement about what a physician told him or her, cannot 
constitute medical evidence of etiology or nexus.  


The connection between what a physician said and the layman's 
account of what the physician purportedly said, filtered as 
it is through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet. App. 77 
(1995).  As a layman, the veteran's opinion that he had lung 
fungus is without probative value.  

The excerpts from the veteran's bible which was annotated 
while he was a POW are new but not material.  The evidence 
does not demonstrate that the veteran currently has a lung 
disorder which was due to active duty.  The fact that the 
veteran reported he had lung disorders while a POW is 
cumulative of the evidence previously of record.  

The VA examination, outpatient treatment and hospitalization 
records and the private treatment records associated with the 
claims files subsequent to the May 1992 rating decision are 
new but not material.  The evidence shows the veteran was 
found to have and was treated for lung disorders including 
bronchitis, chronic obstructive pulmonary disease and 
pneumonia.  The evidence is not material to the veteran's 
claim as it does not link, in any way, a current lung 
disorder to active duty.  

The Court has held that additional evidence, which consists 
of records of post-service treatment that do not indicate in 
any way that a condition is service-connected, is not new and 
material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  The 
Board notes the finding of the February 1996 VA diseases of 
the heart examination which opined that the veteran's 
problems were related to his chronic bronchitis and the 
neurological sequelae of his experiences as a POW.  This 
opinion links neurological problems to his POW experiences 
for which service connection has already been granted but 
does not link chronic bronchitis to service.  

The transcript of the February 1998 local RO hearing is new 
but not material.  The veteran testified he had had problems 
with his lungs for many years.  

This testimony is not material as no competent evidence has 
been submitted linking the veteran's reported symptomatology 
to a current lung disorder and such a relationship is not one 
as to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 497.  The veteran's testimony is 
cumulative of the fact that he was alleging he had a chronic 
lung disorder as a result of active duty.  

The veteran has not submitted additional evidence which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of this claim.  

As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the 
Elkins, test, VA must first determine whether the veteran has 
submitted new and material evidence under § 3.156 to reopen 
the claim; and if so, VA must determine whether the claim is 
well grounded based upon a review of all the evidence of 
record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203, 206 (1999); Elkins v. West, 12 
Vet. App. 209, 218-19 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a chronic 
acquired variously diagnosed lung disorder, the first element 
has not been met.  Accordingly, the Board's analysis must end 
here.  Butler, 9 Vet. App. at 171.

General criteria for increased rating claims

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1999).  


In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA has amended the regulations pertaining to the evaluation 
of hearing loss since the arrival of the veteran's appeal at 
the Board.  These changes became effective June 10, 1999.  
When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  

Under the regulations in effect prior to June 10, 1999, the 
evaluations of unilateral defective hearing range from zero 
percent to 10 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes 11 auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.

These are assigned based on a combination of the percent of 
speech discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  

Impairment of auditory acuity means the organic hearing loss 
for speech.  38 C.F.R. § 4.87 (1999).

The schedule takes into consideration that a veteran may wear 
hearing aid(s). 38 C.F.R. § 4.86 (1999).

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

The veteran's peripheral neuropathy of the left lower 
extremity is evaluated by analogy to paralysis of the 
external popliteal nerve under Diagnostic Code 8521.  

Under Diagnostic Code 8521, complete paralysis of the 
external popliteal nerve, with symptoms to include foot drop 
and slight droop of the first phalanges of all toes and 
inability to dorsiflex the foot, warrants a 40 percent 
evaluation.  When paralysis of the external popliteal nerve 
is incomplete, if severe, 30 percent is assignable; when 
moderate, 20 percent is assignable; when mild, 10 percent is 
assignable under Diagnostic Code 8521.

With regard to the external popliteal nerve (common 
peroneal), mild, incomplete paralysis warrants a 10 percent 
evaluation; moderate, incomplete paralysis warrants a 20 
percent evaluation; and severe, incomplete paralysis warrants 
a 30 percent evaluation. Complete paralysis of the external 
popliteal nerve, with symptoms to include foot drop and 
slight droop of the first phalanges of all toes and inability 
to dorsiflex the foot, warrants a 40 percent evaluation. 38 
C.F.R. § 4.124a, including Diagnostic Code 8521.

A 10 percent evaluation is warranted for superficial scars 
which are poorly nourished with repeated ulceration.  38 
C.F.R. Part 4, Diagnostic Code 7803 (1999).  

A 10 percent evaluation is also warranted for superficial 
scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Code 7804 
(1999).  

Other scars are rated on limitation of function of the part 
affected.  38 C.F.R. Part 4, Diagnostic Code 7805 (1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


III.  Entitlement to a compensable 
evaluation for bilateral hearing loss.  

Factual Background

Review of the claims files reveals that service connection 
was granted for bilateral hearing loss in April 1963 and 
evaluated at that time as non-compensably disabling.  

On audiological evaluation in April 1974 , pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
Not 
reported
85
LEFT
10
5
55
Not 
reported
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.  

On audiological evaluation in February 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
20
30
85
95
LEFT
10
10
65
80
90

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 82 percent in the left ear.  
The right average decibel loss was 57 and the left average 
decibel loss was 62.

The most recent VA examination for hearing loss was conducted 
in March 1998.  Pure tone thresholds, in decibels, were 
reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
35
85
100
LEFT
25
15
65
80
95

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 percent in the left ear.  
The average decibel loss for the right ear was 61 and the 
average decibel loss for the left ear was 84.  

Analysis

Initially, the Board notes the claim of entitlement to a 
compensable evaluation for bilateral hearing loss is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

In general, allegations of increased disability are 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his hearing loss (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for a compensable evaluation is well grounded.  

The RO has not had the opportunity to evaluate the veteran's 
claim under the new regulations applicable for evaluation of 
hearing loss.  However, in this case, the Board believes that 
a remand to afford the RO an opportunity to review the 
veteran's claim is not necessary.

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  64 FR 
25202, May 11, 1999, to be codified at 38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.  

The veteran has already been afforded the hearing tests 
required by the new regulations, and these were used by the 
RO in the evaluation of his claim.  Therefore, the Board is 
able to evaluate this claim under the new regulations without 
prejudice to the veteran, and will proceed with consideration 
of the appeal.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

When the most recent test scores for the right ear (average 
pure tone loss of 61 decibels and 92 percent speech 
discrimination) are entered into Table VI of § 4.87, the 
result is a numeric designation of II.  

When the most recent test scores for the left ear (average 
pure tone loss of 63 decibels and 84 percent speech 
discrimination) are entered into Table VI of § 4.87, the 
result is a numeric designation of III.  

Applying the numeric designations of II for the right ear and 
III for the left ear to Table VII of § 4.87, the percentage 
evaluation is zero or non-compensable, under Diagnostic Code 
6100, under the previous rating criteria, or amended criteria 
for rating hearing loss which became effective June 10, 1999.  

The Board has also considered the provisions of 64 FR 25202, 
May 11, 1999, to be codified at 38 C.F.R. § 4.85(g) and 38 
C.F.R. § 4.86, but the results of the March 1998 VA 
examination clearly show that these provisions are not 
applicable in this case.  

On the basis of the evidence of record, the preponderance of 
the evidence is against the claim for a compensable 
evaluation for bilateral hearing loss.  

The Board acknowledges the veteran's complaints that his 
hearing loss is more disabling than currently evaluated.  
While there is no dispute in this case that the veteran does 
have a significant hearing loss in each ear, the overall 
severity of such hearing loss falls short of meeting the 
criteria for a compensable rating.  In this regard, the Board 
notes that the March 1998 VA audiology examination failed to 
show that the veteran's bilateral hearing loss is more than 
noncompensably disabling with application of the pertinent 
rating criteria.  The Board has no discretion in this regard 
and must predicate its determination on the basis of the 
latest audiology studies on record.

No question has been presented as to which of two evaluations 
would more properly classify the severity of the service-
connected bilateral hearing loss.  38 C.F.R. § 4.7.

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of entitlement to 
a compensable evaluation for bilateral hearing loss with 
application of the previous as well as amended rating 
criteria.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation.  


IV.  Entitlement to a rating in excess of 
40 percent for peripheral neuropathy of 
the left lower extremity with scar and 
foot drop.  

Factual Background

VA outpatient treatment records have been associated with the 
claims files.  Peripheral neuropathy of the left lower 
extremity was first included as a diagnosis in June 1972.  An 
Electromyograph conducted in November 1973 was interpreted as 
showing slow nerve conduction velocity of the left peroneal 
nerve which was noted to be consistent with peripheral 
neuropathy.  In October 1991, it was noted the veteran had 
difficulty walking but he was still able to hunt on his 
property.  Peripheral neuropathy was again noted in October 
1997.  It was noted the veteran could not feel where his feet 
where.  

The report of an April 1974 VA neurological examination is of 
record.  The pertinent diagnosis was chronic peripheral 
neuropathy of the left lower extremity.  

A VA cardiovascular and orthopedic examination was also 
conducted in April 1974.  The veteran alleged his orthopedic 
problems were due to gangrene or infection in the anterior 
surface of the left middle third of the leg overlying the 
tibia.  Physical examination of the area revealed a vague, 
flat, slightly depressed, hyperpigmented scar which was 
subject to extreme paresthesias even to very light stroking 
or touch.  The pertinent diagnosis was completely healed scar 
with no functional disability.  

In August 1974, the RO granted service connection for chronic 
peripheral neuropathy of the left lower extremity with scar.  
At the same time, the RO granted a total disability rating 
for compensation purposes on the basis of individual 
unemployability (TDIU).  

The veteran was hospitalized in March 1992 with a main 
complaint of chest pressure with lightheadedness, 
palpitations and increasing dyspnea.  It was noted, in 
pertinent part, he had peripheral neuropathies.  

The report of a February 1996 peripheral nerves examination 
is of record.  The diagnoses were left peroneal neuropathy 
with some paralysis of the left anterior tibial muscle.  No 
foot drop in the usual sense of the word was present but 
overall motion of the ankle joint was decreased.  There was 
also a fiber sensory neuropathy affecting primarily both 
lower extremities.  

The transcript of a February 1998 local RO hearing has been 
associated with the claims files.  The veteran testified that 
every day he had severe pain in his left leg and foot.  He 
reported he could not voluntarily move his left foot.  He 
used a cane to ambulate.  The veteran testified that in his 
opinion, he had loss of use of his foot.  He could walk on 
his heels.  

The report of a March 1998 VA peripheral nerves examination 
is of record.  It was noted that for many years the veteran 
had chronic pain in the left lower extremity and also 
decreased feeling from the waist down.  It was reported a 
foot drop had occurred years before.  The impression from the 
examination was probable bilateral peripheral neuropathy of 
the lower extremities, left greater than right.  The veteran 
was able to walk with the aid of a short leg brace and 
crutch.  

It was noted on the report of a March 1998 VA spine 
examination that the veteran had no active extension or 
flexion of his left foot.  There was no active motor function 
throughout the perineal nerve distribution on the left lower 
extremity including no function of the extensor hallucis 
longus or tibialis anterior.  

The pertinent diagnoses were paralysis of the left lower 
extremity involving specifically the perineal nerve and 
bilateral lower extremity neuropathy and radiculopathy.  It 
was the examiner's opinion that the neuropathy of the left 
lower extremity was severe with complete loss of the perineal 
nerve function with severe left foot drop.  The veteran had 
severe difficulty ambulating.  It was the examiner's opinion 
that the veteran was unemployable as a result of his problems 
and was permanently disabled.  

Analysis

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  The veteran's 
assertions concerning the severity of the peripheral 
neuropathy of the left lower extremity with scar (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased 
evaluation is well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

The peripheral neuropathy of the left lower extremity with 
scar is currently evaluated by analogy under Diagnostic Code 
8521 which provides the rating criteria for complete and 
incomplete paralysis of the external popliteal or common 
peroneal nerve.  As the veteran is already receiving the 
schedular maximum under Diagnostic Code 8521, an increased 
rating cannot be assigned under this rating code.  

The veteran was granted service connection for peripheral 
neuropathy of the left lower extremity with scar.  A separate 
compensable evaluation is not warranted for the scar on the 
veteran's left lower extremity.  The scar was found to be 
well healed and without functional limitation at the time of 
the April 1974 VA examination.  It was noted the veteran had 
extreme paresthesias at that time.  The veteran has not, 
however, alleged he experiences any disability or pain as a 
result of the scar on his left lower extremity.  Subsequent 
examinations of the veteran failed to include any references 
to the scar being tender and/or painful, poorly nourished 
with repeated ulceration, or productive on limitation of 
function of the left lower extremity.  

Preliminary review of the record reveals that the RO did not 
expressly consider referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  


The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

Although the RO did not expressly consider 38 C.F.R. § 
3.321(b)(1), the Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC 6-96.  There is no competent 
evidence of record demonstrating that the service-connected 
peripheral neuropathy of the left lower extremity with scar 
and foot drop in and of itself markedly interferes with 
employment and the veteran has not alleged such interference.  
The disability has not required frequent inpatient care.  The 
Board notes the veteran had been granted a TDIU in August 
1974 based on all his service-connected disabilities.  There 
is no evidence of record showing that the veteran had been 
frequently hospitalized due to peripheral neuropathy. 

No question has been presented as to which of two evaluations 
would more properly classify the severity of the service-
connected peripheral neuropathy of the left lower extremity 
with scar and foot drop.  38 C.F.R. § 4.7.






For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of entitlement to 
a rating in excess of 40 percent for peripheral neuropathy of 
the left lower extremity with scar with application of the 
pertinent rating criteria.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation.  


ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
chronic acquired testicular disorder, the appeal is granted 
to this extent.  

The claim of entitlement to service connection for a chronic 
acquired testicular disorder is not well-grounded.  

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
chronic acquired variously diagnosed lung disorder, the 
appeal is denied.  

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  

Entitlement to a rating in excess of 40 percent for 
peripheral neuropathy of the left lower extremity with scar 
and foot drop is denied.  




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board notes the claims of entitlement to 
increased ratings for arteriosclerotic heart disease with 
hypertension and beriberi are well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  In general, allegations of increased 
disability are sufficient to establish a well grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The veteran's assertions concerning the 
severity of the arteriosclerotic heart disease with 
hypertension and beriberi disabilities (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claims for increased ratings are well 
grounded.  

The Board notes that during the pendency of this appeal, the 
regulations governing the rating criteria for systemic 
diseases, including beriberi, were revised effective July 31, 
1996.  The Court has held that when a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The RO did not evaluate the veteran's beriberi under the 
rating criteria in effect prior to July 31, 1996.  The Board 
finds the issue of entitlement to an initial compensable 
evaluation for beriberi must be remanded in order to have the 
disability evaluated under both the old and current rating 
criteria to determine which are more favorable.  



The Board finds the issue of entitlement to a rating in 
excess of 30 percent for arteriosclerotic heart disease with 
hypertension must also be remanded for further development.  
The Board notes on an echocardiographic report dated in 
February 1997, the estimated left ventricular ejection 
fraction was 55 percent plus or minus five percent.  It was 
noted on the examination report that the echocardiogram study 
was "technically suboptimal."  The examiner who conducted 
the March 1998 heart examination interpreted this as being an 
ejection fraction of 60 percent.  

Under the rating criteria currently in effect under 
Diagnostic Code 7005, left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent warrants a 60 percent 
evaluation.  The Board finds a current technically sufficient 
echocardiogram must be conducted to determine the veteran's 
current level of disability.  

The Board also notes a stress test was not conducted at the 
time of the March 1998 VA examination due to the veteran's 
reluctance.  The examiner did not provide an estimate of the 
METs the veteran was capable of.  Under Note 2 to 38 C.F.R. 
§ 4.104, if a laboratory determination of METs cannot be done 
for medical reasons, an estimation by a medical examination 
expressed in METs and supported by specific examples that 
results in dyspnea, fatigue, angina, dizziness or syncope may 
be used.  The Board finds a VA examination is required in 
order to determine the METs the veteran is capable of 
performing and if he is incapable of being tested, an opinion 
from a medical professional is required as to the estimated 
amount of METs that were possible.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issue of 
entitlement to a rating in excess of 30 percent for 
arteriosclerotic heart disease with hypertension and an 
initial compensable evaluation for beriberi, pending a remand 
of the case to the RO for further development as follows:


1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records referable to his 
treatment for arteriosclerotic heart 
disease with hypertension and beriberi.  
After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the response from the veteran, the RO 
should obtain all outstanding VA 
treatment records.  

3.  The RO should arrange for a VA 
examination(s) of the veteran by an 
appropriate specialist(s) for the purpose 
of ascertaining the nature and extent of 
severity of arteriosclerotic heart 
disease with hypertension and beriberi.  
The claims file, copies of the previous 
and amended criteria for rating 
arteriosclerotic heart disease with 
hypertension and beriberi, and a separate 
copy of this remand must be made 
available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examination(s) and the examination 
report(s) must be annotated in this 
regard.  Any further indicated special 
studies should be conducted.  

The examiner(s) must address all the 
rating criteria under the previous and 
amended criteria for evaluation of the 
service-connected disabilities and 
provide specific opinions as to the 
presence or absence of each of the 
criteria for both the arteriosclerotic 
heart disease with hypertension and 
beriberi.  

If a laboratory determination of METs by 
exercise testing cannot be performed for 
medical reasons, the examiner should 
provide an estimation of the level of 
activity (expressed in METs and supported 
by specific examples, such as slow stair 
climbing or shoveling show) that would 
result in dyspnea, fatigue, angina, 
dizziness, or syncope in the appellant.  
Any opinions expressed must be 
accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
increased ratings for arteriosclerotic 
heart disease and beriberi, applying the 
rating criteria determined to be more 
favorable to the veteran.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 


